Citation Nr: 0332929	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  96-27 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to restoration of a 30 percent evaluation for 
bronchial asthma/reactive airway disease.


REPRESENTATION

Appellant represented by:	Louis A. de Mier-Le Blanc, 
Attorney


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The veteran served on active duty from February 1984 to 
January 1992.  He also had four years and eight days of prior 
active military service.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1995 rating 
decision of the Department of Veterans Affairs (VA) St. 
Petersburg, Florida, Regional Office (RO), which reduced a 30 
percent disability evaluation for the service-connected 
bronchial asthma/reactive airway disease to 10 percent 
disabling.  The claims folder was subsequently transferred to 
the San Juan, Puerto Rico, RO.

In February 1998, the Board remanded the case for additional 
development.  Following the issuance of a supplemental 
statement of the case in October 2001, the case was returned 
to the Board.

In May 2002, the Board again remanded the case for additional 
development.  Following the issuance of a supplemental 
statement of the case in June 2003, the case was again 
returned to the Board 


REMAND

As noted in the two previous remands, the veteran expressed 
disagreement with the reduction that the RO implemented in 
its rating decision of February 1995.  He believes that the 
reduction was not warranted.  The Board pointed out in the 
two previous remands that the appealed issue has not been 
developed as a restoration issue but, instead, as an 
increased rating issue.  Unfortunately, the RO again failed 
to correct this defect in the supplemental statement of the 
case issued in June 2003.  The United States Court of Appeals 
for Veterans Claims has held that a remand confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Thus, the veteran still must be informed of all the 
appropriate regulations considered by the RO.  This should 
include a determination as to whether the old (pre-October 7, 
1996) or new regulations are most favorable to the veteran.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  As this case is being remanded for 
additional actions, the RO should take this opportunity to 
inform the veteran that a full year is allowed to respond to 
a VCAA notice.  

Accordingly, the case is again REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

2.  Following the above, the RO should 
review and re-adjudicate the claim, with 
consideration of the August 1999 VA 
examination report, as a restoration 
issue and under the diagnostic criteria 
deemed most favorable to the veteran (the 
old or the new version of Diagnostic Code 
6602).

If, after the re-adjudication of the above issue, the benefit 
sought on appeal remains denied, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case (SSOC) and allowed sufficient time to respond.  
The SSOC should address all the VA laws and regulations that 
are pertinent to the appealed claim, including the new 
regulations pertaining to the evaluation of service-connected 
disabilities of the respiratory system.  Thereafter, the 
claims folder should be returned to the Board in accordance 
with usual appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




